Citation Nr: 0608373	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  04-33 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disorder, claimed as tumors, to include as secondary to 
an in-service electrical shock injury or, in the alternative, 
secondary to service-connected right below-the-knee 
amputation due to underlying peripheral vascular disease.

2.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to an in-service electrical shock 
injury or, in the alternative, secondary to service-connected 
right below-the-knee amputation due to underlying peripheral 
vascular disease.

3.  Entitlement to service connection for hypertension, to 
include as secondary to an in-service electrical shock injury 
or, in the alternative, secondary to service-connected right 
below-the-knee amputation due to underlying peripheral 
vascular disease.

4.  Entitlement to service connection for vascular disease 
(exclusive of pulmonary vascular disease of the lower 
extremity), to include as secondary to an in-service 
electrical shock injury or, in the alternative, secondary to 
service-connected right below-the-knee amputation due to 
underlying peripheral vascular disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active duty from December 1948 to January 
1950 and from October 1950 to August 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for diabetes mellitus, hypertension, a vascular 
condition and psoriasis, and denied the veteran's application 
to reopen the claim of service connection for tumors, to 
include as due to an in-service electrical shock injury.

Entitlement to service connection for a chronic skin 
disorder, claimed as tumors secondary to an electrical shock 
injury, was previously denied by a January 2003 Board 
decision.  That decision is final. 38 U.S.C.A. § 7104 (West 
2002).  Thus, regardless of any RO action, the current claim 
may be considered on the merits only if new and material 
evidence has been submitted since that final decision. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).  Also, 
a review of the record reveals that the veteran's claim for 
service connection for psoriasis was previously adjudicated 
by the Board in the January 2003 decision under the service 
connection claim for a chronic skin disorder, claimed as 
tumors secondary to an electrical shock injury.  Thus, the 
Board has more appropriately combined the veteran's claim for 
service connection for psoriasis under the new and material 
evidence claim for service connection for a chronic skin 
disorder, claimed as tumors secondary to an electrical shock 
injury.

The veteran testified at an April 2005 hearing before the 
undersigned Veterans Law Judge in Washington, D.C.  Prior to 
the hearing, the veteran submitted additional evidence 
consisting of a medical article along with a waiver of 
initial RO review of the evidence.  See 38 C.F.R. § 20.1304 
(2005).       

At the April 2005 hearing noted above, the veteran's 
representative appeared to raise a claim of service 
connection for neurological damage, including memory 
problems.  This matter has not been developed for appellate 
review and is referred to the RO for appropriate action.

The issues of entitlement to service connection for diabetes 
mellitus, hypertension, vascular disease (exclusive of 
pulmonary vascular disease of the right lower extremity), and 
a skin disease, all including as secondary to an in-service 
electrical shock injury or, in the alternative, secondary to 
the veteran's right below-the-knee amputation due to 
underlying peripheral vascular disease, are addressed in the 
REMAND portion of the decision below.  These claims are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  In January 2003, the Board denied the veteran's claim for 
service connection for a chronic skin disorder.

2.  The evidence received since January 2003 is Board hearing 
testimony, which includes the veteran's testimony that his 
skin disease, to include psoriasis, to include knee 
involvement, was aggravated by his service-connected right 
below-the-knee amputation, is not cumulative or previously 
considered evidence and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 2003 Board decision denying the veteran's 
application to reopen a service connection claim for a 
chronic skin disorder, claimed as tumors, to include as 
secondary to an in-service electrical shock injury, is final.  
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 
(2005).

2.  Evidence received since the January 2003 Board decision 
denying service connection for a chronic skin disorder, which 
was the last final denial with respect to this issue, is new 
and material; accordingly, the claim is reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2005).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2005).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's application to reopen his claim 
for service connection for a skin disease.    Therefore, no 
further development is needed with respect to this issue.  
All other matters on appeal are addressed in the remand 
below.

Factual Background

In January 2003, the Board issued a decision denying the 
veteran's claim for service connection for a chronic skin 
disorder, claimed as tumors secondary to an electrical shock 
injury.  In that decision, the evidence considered included 
the veteran's service medical records which showed no 
abnormalities of the skin.  The veteran's DD-214 showed that 
he served in the United States Navy aboard the USS Menalaus.  
Excerpts from the ship's log showed that the veteran 
accidentally came into contact with high voltage while 
checking a spark gap on a radar set and was rendered 
unconscious for a period of approximately one minute.  
According to the log entry, he sustained a slight electrical 
burn on his right knee.  

VA medical records dated from 2000 to 2002 show that the 
veteran was treated for psoriasis.  The psoriasis was 
manifested by minimal skin scaling and the presence of 
erythematous skin plaques on his elbows and knees and over 
his distal interphalangeal joints.  

In written statements submitted into the record and in his 
oral testimony presented at an August 2002 Board hearing, the 
veteran reported that he sustained an electrical shock injury 
during service in which he was knocked unconscious.  He 
stated that he regained consciousness in the ship's sick bay 
and that he suffered from psoriasis and skin tumors all over 
his body which he attributed to the electrical shock injury.  
The claim was denied because the records failed to 
demonstrate any connection between any skin disorder and any 
incident of service, to include the electrical shock injury 
sustained in service.

In August 2003, the RO received the veteran's application to 
reopen his claim for service connection for psoriasis and 
tumors.  He stated that the electrical shock injury suffered 
in service caused or aggravated his psoriasis and tumors.

The veteran reiterated at an April 2005 Board hearing that he 
suffered from an electrical shock injury in service which 
caused his psoriasis and tumors of the skin.  He further 
testified, in essence, that his psoriasis was aggravated by 
his service-connected below the knee amputation due to 
peripheral vascular disease of the right lower extremity.

Law and Regulations

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty. See 38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

Decisions of the Board of Veterans Appeals are final.  38 
U.S.C.A. § 7104.  With regard to petitions to reopen 
previously and finally disallowed claims, the Board must 
conduct a two-part analysis.  First, the Board must determine 
whether the evidence presented or secured since the prior 
final disallowance of the claim is "new and material."  
Second, if the Board determines that the evidence is "new and 
material," it must reopen the claim and evaluate the merits 
of the claim in view of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that 38 C.F.R. § 3.156(a), which defined "new 
and material" evidence, was amended in August 2001.  The 
amendment is applicable to claims filed on or after August 
29, 2001 with respect to the standard for reopening claims 
contained in § 3.156(a).  The provisions of § 3.156(b) are 
only applicable to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  The amendment is 
applicable in this case because the appellant filed his 
current application to reopen a claim for service connection 
for a skin disease in August 2003.

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).



Analysis

In reviewing the record, the Board finds that there is a 
question as to whether the law and regulations governing 
finality of Board decisions are applicable to this appeal.  A 
January 2003 Board decision that denied the veteran's appeal 
for service connection for a skin disease did not address the 
question of secondary service connection.  38 C.F.R. § 
3.310(a).  In fact, service connection for a right below-the-
knee amputation due to peripheral vascular disease was not 
even in effect at the time the veteran filed his original 
claim; it was the January Board decision that granted service 
connection. In Ashford v. Brown, 10 Vet. App. 120, 123 
(1997), the United States Court of Veterans Appeals (now 
called the United States Court of Appeals for Veterans 
Claims) (hereinafter referred to as "Court") addressed 
whether a new claim had been submitted when, after denial of 
service connection for a claimed lung disorder, the veteran 
added asbestos exposure as a possible etiology.  The Court 
stated, "Notwithstanding the nomenclature and varied etiology 
attributed to his disability, [the veteran's] lung condition, 
by any name, remains the same; it is inextricably intertwined 
with his previous claim for entitlement to service connection 
for a lung disorder."  Thus, in that situation, the Court 
viewed the asbestos claim as merely an attempt to reopen a 
previously adjudicated claim.  In Ashford, the Court 
distinguished its holding from the prior holding of Spencer 
v. Brown, 4 Vet. App. 283 (1993), aff'd, 17 F.3d 368 (Fed. 
Cir. 1994), which held that when a provision of law or 
regulation creates a new basis of entitlement to benefits, as 
through liberalization of the requirement for entitlement to 
a benefit, an applicant's claim of entitlement under such law 
or regulation is a claim separate and distinct from a claim 
previously and finally denied prior to the liberalizing law 
or regulation.  A claim asserting rights which did not exist 
at the time of the prior claim is necessarily different.  
See, e.g., Sawyer v. Derwinski, 1 Vet. App. 130. 133 (1991).

In view of the foregoing, the question arises as to whether 
the veteran's claim for service connection for a skin disease 
secondary to his service-connected amputation of the right 
leg with underlying peripheral vascular disease is a claim 
separate and distinct from the claim previously and finally 
denied by the Board in January 2003. Arguably, since service 
connection for the amputation and vascular disease of the 
right leg was not in effect until the final Board decision, 
the veteran's latter secondary service connection claim 
asserts rights that did not exist at the time of the prior 
claim.  Sawyer, supra.  The direct and secondary aspects of 
the claim in this case do concern the same disability (skin 
disease).  (Compare Ephraim v. Brown, 82 F.3d 399, 402 (Fed. 
Cir. 1996), which held that a claim based on a diagnosis of a 
new disorder represents a new claim.)  One can also argue 
that reliance upon a new etiological theory, in this case the 
contention that the veteran's skin disease was aggravated by 
his service-connected amputation of the right leg secondary 
to peripheral vascular disease, is insufficient to transform 
a claim that has been previously denied into a separate and 
distinct, or new claim.  In any event, in today's decision, 
as the Board finds that new and material evidence has been 
received to reopen the veteran's claim for service 
connection, there is no prejudice to the veteran by finding 
the more recent claim for secondary service connection is 
part of his claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

The Board's January 2003 decision denying the appellant's 
claim for service connection for a chronic skin disorder, 
claimed as tumors secondary to an electrical shock injury is 
final.  See 38 U.S.C.A. § 7104.

In connection with his application to reopen the claim, the 
Board has essentially received a statement and hearing 
testimony from the veteran reiterating an electrical shock 
injury in service, which he claims caused his psoriasis and 
skin tumors.  This information is not new and is merely 
cumulative as these contentions have been addressed in the 
Board's January 2003 decision.  Even if the testimony is 
considered new, lay assertions of medical causation cannot 
serve as the predicate to reopen a claim under 38 U.S.C.A. § 
5108.  Just as the Board must point to a medical basis other 
than its own unsubstantiated opinion (Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991)), the appellant cannot meet his 
initial burden by relying upon his own, or his 
representative's, opinions as to medical matters.  Nor can 
the appellant meet the 'new and material evidence' burden of 
38 U.S.C.A. § 5108 by relying upon such 'evidence'."  Moray 
v. Brown, 5 Vet. App. 211, 214 (1993), citing Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  

However, the veteran has also testified that his psoriasis, 
to include on the right knee, has been aggravated by his 
service-connected right below-the-knee amputation.  The Board 
finds that this testimony is not cumulative of previously 
considered evidence and, given the anatomical location of the 
two disabilities in question, raises a reasonable possibility 
of substantiating the claim.  Such testimony is new and 
material evidence, if not an entirely new claim with 
different applicable law.  See 38 C.F.R. § 3.310(a).  It is 
pertinent to note that secondary service connection may be 
found in certain instances in which a service-connected 
disability aggravates another condition.  When aggravation of 
a veteran's non-service-connected condition is proximately 
due to or the result of a service-connected condition, the 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

For these reasons, the evidence received since the Board's 
January 2003 denial of the appellant's claim for service 
connection for a chronic skin disorder, claimed as tumors and 
psoriasis secondary to an electrical shock injury or, in the 
alternative, secondary to a right below-the-knee amputation, 
is "new and material" evidence.  38 C.F.R. § 3.156 (2005).

Because new and material evidence has been received, 
reopening of the claim for service connection for a chronic 
skin disorder, claimed as tumors and psoriasis secondary to 
an electrical shock or, in the alternative, caused or 
aggravated by a service-connected right below-the-knee 
amputation, is warranted. 38 C.F.R. § 3.156(a) (2005).


ORDER

New and material evidence having been received, the veteran's 
application to reopen his claim for service connection for a 
chronic skin disorder, claimed as tumors and psoriasis 
secondary to an electrical shock injury or, in the 
alternative, secondary to a right below-the-knee amputation, 
is granted.  The appeal is granted to this extent only.
REMAND

A preliminary review of the record indicates that the 
veteran's claims for diabetes mellitus, hypertension, skin 
disease and vascular disease (exclusive of pulmonary vascular 
disease of the lower extremity) require additional 
development.  

In essence, the veteran contends that his current diabetes 
mellitus, hypertension, skin diseases and vascular disease 
(exclusion of pulmonary vascular disease of the right lower 
extremity) are secondary to an electrical shock injury that 
he sustained in service.  The veteran also alleges, in the 
alternative, that each of the disorders at issue have been 
aggravated by his service-connected below the knee amputation 
due to peripheral vascular disease of the right lower 
extremity.   

The veteran's service medical records are negative for 
findings, treatment, or diagnoses of diabetes mellitus, 
hypertension, skin disease or vascular disease.  It is 
established, however, that during service (December 1952), 
the veteran received an electrical shock injury when he came 
in contact with high voltage while checking a spark gap on a 
radar set.  He was rendered unconscious for a period of 
approximately one minute and he sustained a slight electrical 
burn on his right knee.  Examination of the heart and pulse 
were essentially normal.    

Post-service medical treatment records document diagnoses of 
diabetes mellitus, hypertension, a skin disease and vascular 
disease.  In a May 2000 statement, a VA physician concluded 
that it was certainly plausible that a high-voltage injury of 
the type the veteran described could have late sequelae such 
as diabetes, hypertension and vascular disease.  Aside from 
the fact that this medical opinion is rather equivocal, the 
veteran has not been afforded a VA examination.  Moreover, 
there is no indication that the clinician reviewed all of the 
relevant medical evidence in the claims file.  It is 
pertinent to note that, if the medical evidence of record is 
insufficient, VA is always free to supplement the record by 
seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

Therefore, a VA opinion as to the causal relationship, if 
any, between any current diabetes mellitus, hypertension, 
skin disease and vascular disease and the veteran's service 
(to include an electrical shock injury in December 1952), or 
his service-connected below the knee amputation due to 
peripheral vascular disease of the right lower extremity, is 
necessary for the proper adjudication of these claims. 

The Board further notes that, during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he/she was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability(ies) on appeal.  As these 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A are fully satisfied. See also 
38 C.F.R. § 3.159 (2005).  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the appellant 
which evidence the VA will obtain and 
which evidence the appellant is expected 
to present specific to the issue of 
service connection for diabetes mellitus, 
hypertension, a skin disease and vascular 
disease (exclusive of peripheral vascular 
disease of the right lower extremity) to 
include on a secondary basis. 

The AMC/RO should also send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The AMC/RO should arrange for an 
examination to determine the nature, 
extent and etiology of any diabetes 
mellitus, hypertension, skin disease 
(claimed as tumors and psoriasis) and 
vascular disease that may be present.  
The claims file must be made available to 
and reviewed by the examiner.  The 
examiner should consider any pertinent 
findings set forth in the veteran's 
claims folder (including the May 2000 VA 
examiner's opinion).  

Following a review of the relevant 
medical evidence in the claims file, the 
medical history, the clinical evaluation, 
and any tests that are deemed necessary, 
the physician is asked to opine (1) 
whether it is at least as likely as not 
(50 percent or more probability) that the 
veteran's diabetes mellitus, 
hypertension, any skin disease that may 
be present or vascular disease (exclusive 
of peripheral vascular disease of the 
right lower extremity) began during or is 
causally linked to any incident of  
service, to include a documented  
electric shock injury, and (2) whether it 
is at least as likely as not that 
diabetes mellitus, hypertension, any skin 
disease that may be present or vascular 
disease, was caused or aggravated by the 
veteran's service-connected right below-
the-knee amputation due to h underlying 
peripheral vascular disease of the right 
lower extremity.  

The physician is requested to provide a 
rationale for any opinion expressed.  If 
the examiner finds it impossible to 
provide any part of the requested opinion 
without resort to pure speculation, he or 
she should so indicate.  

The clinician is advised that aggravation 
is defined for legal purposes as a 
chronic worsening of the underlying 
condition versus a temporary flare-up of 
symptoms.

The clinician is further advised that an 
opinion of "more likely" or "as 
likely" would support a finding of the 
claimed cause or aggravation, whereas 
"less likely" would weigh against the 
claim.  

3.  The AMC/RO should review the claims 
file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required of the veteran's claims.  If 
further action is required, the RO should 
undertake it before further adjudication 
of the claims.

4.  Then, the AMC/RO should adjudicate 
the claims of service connection for 
diabetes mellitus, hypertension, a skin 
disease (claimed as tumors and psoriasis) 
and vascular disease (exclusive of 
peripheral vascular disease of the right 
lower extremity that resulted in an 
amputation of that limb), on both a 
direct incurrence basis and as secondary 
to the veteran's service-connected below 
the knee amputation due to peripheral 
vascular disease of the right lower 
extremity.    
 
If any of the benefits sought on appeal 
remains denied, the veteran should be 
provided an SSOC, which should contain 
notice of all relevant actions taken on 
the claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


